Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 


For the record:

1)  In addition to the “means for …” terminology, the following non-exhaustive list of non-structural terms (e.g., “generic placeholders”) that may likewise invoke Section 112-6:  

a) “mechanism for …”; 

b) “module for …”;

c) “device for …”;

d) “unit for …”;

e) “component for …”;



g) “member for …”;

h) “apparatus for …”

i) “machine for…”;

j) “system for …”;

k) etc,…

It is noted, however, for at least certain fact patterns, that “circuit for” has been determined to be a “structural term” that does not invoke section 112-6.  [e.g., SEE: Federal Register/Vol.76, No. 26/Wednesday, February 9, 2011 @ first full paragraph of center column on page 7167]



2)  It is further noted that alternative expressions substituted for “for” of a “[means] for” recitation (e.g., “adapted to”, “configured to”, etc.,) are insufficient denote structure and, as such, are insufficient to avoid triggering the presumed interpretation/construction under Section 112-6 presumption.
[e.g., Ex parte Rodriguez, 92 USPQ2d 1395].


3)  For a computer-implemented means-plus-function claim limitation that invokes 35 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.   The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor.   The written description of the specification must at least disclose the algorithm that transformed the general purpose microprocessor to a special purpose computer programmed to perform the claimed function.   Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any manner that provides sufficient structure. 




It is noted that the 3-prong analysis under 112-6 applied to limitations found in apparatus, method, and product claims [Media Rights Technologies, Inc. v. Capital One Financial Corp., 800 F.3d 1366 (Fed. Cir. 2015)].


Given the above, the following is noted:


A) The “vision analytic system configured to receive...” recited in lines 3-9 of claim 17 comprises the generic place holder, “system.”  However, the recitation has not been construed in accordance with section 112-6 because, as recited, it comprises further structures:  

1) The recited “region of interest detection system”; and 

2) The recited “region of interest tracking system”.


B) The “region of interest detection system configured to identify...” recited in lines 6-7 of claim 17 comprises the generic place holder, “system.”  However, the recitation has not been construed in accordance with section 112-6 given that that the non-structural “system” terminology is preceded by a structural modifier, “region of interest detection”, imparting the recitation with art-recognized structure.

C) The “region of interest tracking system configured to track...” recited in lines 7-9 of claim 17 comprises the generic place holder, “system.”  However, the recitation has not been construed in accordance with section 112-6 given that that the non-structural “system” terminology is preceded by a structural modifier, “region of interest tracking”, imparting the recitation with art-recognized structure.

D) The “region magnification module configured to magnify...” recited in lines 10-13 of claim 17 comprises the generic place holder, “module.”  However, the recitation has not been construed in accordance with section 112-6 given that that the non-structural “module” terminology is preceded by a structural modifier, “region magnification”, imparting the recitation with art-recognized structure.

E) The “image combining module configured to combine...” recited in lines 14-17 of claim 17 comprises the generic place holder, “module.”  However, the recitation has not been construed in accordance with section 112-6 given that that the non-structural “module” terminology is preceded by a structural modifier, “image combining”, imparting the recitation with art-recognized structure.










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher.

I. The showing of Kerofsky:

A)  As is illustrated in Figure 1, Kerofsky described a system for modifying/enhancing a video stream for display on a display device via the selective presentation of video zooms displayed as PIP windows, wherein the system included:  

1) A source of video frames (@ 216) wherein ones of the video frames include at least one region of interest (ROI) corresponding to an area that contains an objects of interest (OOI);

2) A tracking module (@ 208) which, when activated (@ 210), operates to detect the object/region of interest in a first frame and track the position of the detected object/region of interest when contained in the succeeding video frames and for outputting a bounding box (@ 212) indicative of the corresponding detected and tracked region of interest (RIO); 

3) A PIP construction module (@ 218) which operates:

a) To receive the video frames from the source (@ 216);

b) To receive the bounding box (@ 212) indicative of the region of interest (ROI) being tracked therein; 

c) To generate a PIP window having a zoomed and/or enlarged representation of the ROI containing the track object [e.g., Note paragraph 0042];

d) To overlay the generated PIP window over the frame in which it was tracked to create an enhanced video frame [e.g., SEE: Figures 12, 13, and 15A-F]; and  

e)  Selectively outputting the enhanced video frames to a display (@ 220) via, for example, a switch (@ the output of 218) as an enhanced video signal.
 
[e.g., NOTE: paragraphs 0036-0043, and 0056].

It is noted that in most of the described configuration, the viewer selects the object of interest to be enhanced.  However, Kerofsky does teach that the system may be configured such that the selections are fixed/predefined [e.g., @ paragraph 0065].



B)  In operation, and with respect to the limitations of claim 1, the system disclosed by Kerofsky operated for:  

1) Receiving a request at the video modifying/enhancement system to display an enhanced video stream - [e.g., Note: the “activation” described in paragraph 0041-0042; and/or the toggling described in the last 3 lines of paragraph 0083];

3) Identifying an unmodified region of interest (ROI) in a current video frame of the video stream - [e.g., @ 208 wherein unmodified frames containing the objects and associated regions of interest are identified]; 

4) Tracking, with the video modifying/enhancement system, a location of the unmodified ROI in each of the video frames of the video stream subsequent to the current frame - [@ 208 as described, for example, in paragraphs 0053-0054]

5) Magnifying, with the modifying/enhancement, the unmodified ROI by a prescribed amount in at least some of the video frames in which the unmodified ROI is being tracked to produce a magnified ROI corresponding to an unmodified ROI - [@ 218 as described, for example, in paragraphs 0042-0043, 0056, and 0066];

6) For each of the video frames in which the unmodified ROI is being tracked and magnified, combining, with the modifying/enhancement, the magnified ROI with at least a portion of the video frame in which the ROI is located to thereby produce a modified video stream - [e.g., @ 218 the PIP is “overlaid” over the original video frame as described, for example, in paragraphs 0042, 0055-0056, and 0066];



7) Causing, with the modifying/enhancement, the modified video stream to be presented on a display device - [e.g., as illustrated in Figure 1, the composite/enhanced video images are selectively provided to the display @ 220];
 .

II. Differences:

Claim 1 differs from the showing of Kerofsky only in that claim 1 recites configuring the system, by request, for providing vision enhancement for visually impaired viewers.


III. The showing of Dasher et al:

In an analogous environment, Dasher evidences that it was known to have used video zooms, via PIPs, to provide visual enhancement for visually impaired viewers [e.g., Note Figure 2-4, and 5a; and paragraph 0034]. Accordingly, it would have been obvious to one of ordinary skill in the art to have configured the system disclosed by Kerofsky for operation by the visually impaired by providing a display mode, selectable by request, specific to providing vision enhancement (said same zooms/enlargement via the PIPs) for the visually impaired – thereby advantageously expanding the utility of the system to include a vision enhancement application.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

As addressed above, the PIPs in the modified system of Kerofsky were overlaid onto the original unmodified vise frames [again, note: paragraphs 0042, 0055-0056, and 0066 of Kerofsky]


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Kerofsky the regions/object of interest were “automatically” detected by the system via object recognition and/or metadata [e.g., Note: paragraphs 0003, and 0070-0071 of Kerofsky]


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 3.  Additionally:

In the modified system of Kerofsky the regions/object of interest were “automatically” via a trained system – i.e., trained via captured histograms [e.g., Note: paragraph 0057 in Kerofsky]


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 3.  Additionally:

In the modified system of Kerofsky the regions/object of interest were “automatically” via a trained system – i.e., trained via captured histograms identified via user inputs [e.g., Note: paragraph 0057 in Kerofsky]


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 5.  Additionally:

In the modified system of Kerofsky the regions/object of interest were “automatically” via a trained system – i.e., trained via captured histograms identified via user inputs via an overlaid pointer [e.g., Note: paragraph 0037-0039 (particularly 0039) in Kerofsky]


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Kerofsky the magnification factor may be set automatically (by default) or specified by user selection [e.g., Note: paragraph 0056 in Kerofsky]


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Kerofsky the magnification factor may be set automatically (by default) or specified by user selection [e.g., Note: paragraph 0056 in Kerofsky]


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Kerofsky, the unmodified object/region of interest may classified by class – e.g., players on a team, most important players on a team, etc.,... [e.g., Note: paragraph 0065 in Kerofsky]


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 9.  Additionally:

In the modified system of Kerofsky, only unmodified object/region that are classified are (or even can be) tracked and modified.  The instant claim, as currently drafted, requires nothing more.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

e.g., Note Figures 15E and 15F of Kerofsky. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

e.g., Note Figures 12 of Kerofsky. 




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Kerofsky the magnification factor may be set automatically [e.g., Note: paragraph 0056 in Kerofsky]


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

i.e., via the zoom/enlarging of the image data in the modified system of Kerofsky.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher, for the same reasons that were set forth above with respect to claim 1, further in view of US Patent Document #2015/0350565 to Rapport.

It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Kerofsky in accordance with the teachings of Dasher for the reasons set forth above with respect to claim 1. 

Claim 15 further recites that the enhancing of the ROI includes changing luminosity or contrast.

In an analogous environment, Rapport teaches changing the luminosity or contrast of the image within the zoom window to be different from the original image over which it is overlaid so as to make it stand out and, as such, a focal point [note paragraph.  It would have been obvious to one of ordinary skill in the art to have further modified the modified system of Kerofsky to provide like changes in brightness or contrast within the zoomed/enlarged areas to have obtained like advantages – i.e., to have made the zoomed areas focal points.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher and US Patent Document #2015/0350565 to Rapport, for the same reasons that were set forth above with respect to claim 15, further in view of US Patent Document #2011/0043644 to Munger.

It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Kerofsky in accordance with the teachings of Dasher and Rapport for the reasons set forth above with respect to claim 15. 

Claim 16 further recites that the enhancing of the ROI includes changing luminosity, contrast, or color/hue in accordance with the specific visual impairments of the viewer. 

In an analogous environment, Munger teaches changing the luminosity, contrast, or color/hue of the image within the zoom window to account for different vision [note paragraphs 0004, 0029-0030 and 0049].  It would have been obvious to one of ordinary skill in the art to have further modified the modified system of Kerofsky to provide like changes in brightness, contrast, and color/hue within the ROI according to the vision impairments to have obtained like advantages – i.e., to have enhanced the ROI according to the needs of the specific user.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 1.  Additionally:

A) Note paragraph 6 of this Office action.

B) As described, Kerofsky described an enhancement system, implemented as part of a display device (e.g., a TV), that is configured according to the system diagram of Figure 1.  As described, the system may be implemented video a software programmable processor [e.g., @ paragraph 0141].  As such, the system comprised circuitry (the processor) for performing each of the functions described and illustrated with respect to diagram of Figure 1 [as addressed above with respect to claim 1].  Thus, the modified system of Kerofsky comprised:

1) Circuitry (the processor) for performing the operations of the tracking module (@ 208 of Figure 1) - corresponding to the recite vision analytic system -  which included:

a) Circuitry (the processor) operating as a region of interest detecting system for detecting regions of using interest via one of:

a) Metadata received from the video signal source with the video signal; or

b) Metadata that is locally generated via object detection circuitry implemented as part of the tracking module.

b) Circuitry (the processor) operating as a region of interest tracking system for tracking the detected region of interest as it moves from frame to frame. 

The tracking module operating, via the systems, to produce the bounding box (@ 212 of Figure 1) having:

 a) An area corresponding to the detected region of interest; and 

b) A position that tracks the motion of the detected region of interest through the video frames.



a) Circuitry (the processor) operating as a region magnification module for magnifying the area in the unmodified video frames, corresponding to the area and location of the bounding box (@212), for magnifying the area by a predefined or user selected magnification factor to generate a PIP image;  and 

b) Circuitry (the processor) operating as an image combining module for overlaying the generated PIP image over the unmodified video frames to produce a modified/enhanced video stream as illustrated in any one of Figures 7, 12, 13, 15B, 15C, and 15F.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 17.  Additionally:

Again, see any one Figures 7, 12, 13, 15B, 15C, and 15F.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 17.  Additionally:

In the modified system of Kerofsky, the unmodified object/region of interest may classified by class – e.g., players on a team, most important players on a team, etc.,... [e.g., Note: paragraph 0065 in Kerofsky]


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2020/0351543 to Kerofsky et al in view of US Patent Document #2011/0304772 to Dasher for the same reasons that were set forth above with respect to claim 17.  Additionally:

In the modified system of Kerofsky the magnification factor may be set automatically (by default) or specified by user selection [e.g., Note: paragraph 0056 in Kerofsky]











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481